Exhibit 99.2 UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Balance Sheet As of As of July 31, 2009 January 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ - $ - Accounts Receivable 970,326 812,355 Deposits/Holdback 114,905 117,973 Inventory 2,236,958 1,947,581 TOTAL CURRENT ASSETS 3,322,189 3,542,131 OTHER ASSETS 388,221 365,934 PROPERTY, PLANT, AND EQUIPMENT, NET 2,315,286 638,305 TOTAL ASSETS $ 6,025,696 $ 3,882,148 LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) LIABILITIES CURRENT LIABILITIES: Bank Overdraft $ 263,426 $ 319,263 Notes Payable, current 2,086,317 2,136,664 Due to related party, current 129,364 70,308 Accounts Payable and Accrued Liabilities 1,042,636 961,195 Customer Deposits 1,663,574 273,289 TOTAL LIABILITIES 5,185,317 3,760,719 STOCKHOLDERS' EQUITY/(DEFICIT) Common Stock ($.001 par value, 97,500,000 authorized; 78,379,167 and 75,224,676 issued and outstanding) 78,379 75,225 Paid in Capital 3,317,842 1,403,688 Accumulated Other Comprehensive Income 69,391 109,209 Retained Earnings/(Accumulated Deficit) (2,486,451 ) (1,466,693 ) TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) 840,379 (121,429) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ 6,025,696 $ 3,882,148 The accompanying notes are an integral part of these financial statements. 1 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations (Unaudited) For the three months ended July 31, 2009 2008 SALES AND COST OF SALES Sales $ 1,030,429 $ 661,050 Cost of Sales (excluding depreciation) 739,176 508,437 EXPENSES Selling, general and administrative 276,029 222,439 Payroll Expense 252,534 509,386 Bad Debt Expense - - Depreciation 43,907 - TOTAL EXPENSES 572,470 731,825 Net Income/(Loss) from Operations (281,217 ) (579,212 ) OTHER INCOME/(EXPENSE) Other Income 491 998 Interest Expense (104,395 ) (49,082 ) Interest Income - - NET OTHER INCOME/(EXPENSE) (103,904 ) (48,084 ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS (385,121 ) (627,296 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) (19,307 ) 5,852 COMPREHENSIVE INCOME (LOSS) (404,428 ) (621,444 ) Net (Loss) per share—basic and fully-diluted (0.01 ) (3.18 ) Weighted average shares outstanding 77,102,840 195,514 The accompanying notes are an integral part of these financial statements. 2 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations (Unaudited) For the six months ended July 31, 2009 2008 SALES AND COST OF SALES Sales $ 1,859,144 $ 2,176,567 Cost of Sales (excluding depreciation) 1,567,068 1,592,225 EXPENSES Selling, general and administrative 490,836 387,155 Payroll Expense 501,645 720,614 Bad Debt Expense - - Depreciation 73,058 - TOTAL EXPENSES 1,065,539 1,107,769 Net Income/(Loss) from Operations (773,463 ) (523,427 ) OTHER INCOME/(EXPENSE) Other Income 484 999 Interest Expense (192,655 ) (88,951 ) Interest Income - - NET OTHER INCOME/(EXPENSE) (192,171 ) (87,952 ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS (965,634 ) (611,379 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) (39,818 ) 5,887 COMPREHENSIVE INCOME (LOSS) (1,005,452 ) (605,492 ) Net (Loss) per share—basic and fully-diluted (0.01 ) (3.10 ) Weighted average shares outstanding 76,163,758 195,514 The accompanying notes are an integral part of these financial statements. 3 UpSnap Inc. F/K/A Duratech Group, Inc. Consolidated Statements of Cash Flows For six-months ended July 31 2009 For year ended Jan. 31 2009 (Unaudited) (Audited) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income/(loss) from continued operations $ (965,634 ) $ (1,050,993 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 73,058 124,397 Bad Debt Expense - 62 Changes in Assets and Liabilities: (Increase)/Decrease in Accounts Receivable (152,971 ) (345,833 ) (Increase)/Decrease in Accounts ReceivableRelated Party - 89,289 (Increase)/Decrease in Deposits/Holdbacks 3,068 (117,973 ) (Increase)/Decrease in Inventories (289,377 ) 23,236 Increase/(Decrease) in Accounts Payable and Accrued Expenses 38,401 670,714 Increase/(Decrease) In Customer Deposits 1,390,285 219,607 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 96,830 (387,494 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Other Assets (22,287 ) - Purchase of Property, Plant, and Equipment (300,039 ) (46,867 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (322,326 ) (46,867 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds/(Payment) of Notes Payable 262,095 539,340 Proceeds/(Payment) of Shareholder Loans - - Proceeds from Long-term Debt - - Increase/(decrease) in Due to related party 59,056 - Proceeds/(Payment) of Bank Overdraft (55,837 ) (220,056 ) Proceeds/(Payment) from Share Redemption - - Payment for Structures Acquisition - - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 265,314 319,284 EFFECT OF EXCHANGE RATE CHANGES ON CASH (39,818 ) 115,077 NET INCREASE IN CASH AND CASH EQUIVALENTS - - CASH AND CASH EQUIVALENTS: Beginning of Period - - End of Period $ - $ - SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest $ 192,655 $ 277,653 Taxes $ - $ - NON-CASH FINANCING ACTIVITIES Issuance of shares for Land/Equipment 1,450,000 431,653 Conversion of Notes Payable/Accounts Payable to Equity 393,765 - Conversion of Due to related party to Equity - 592,435 Conversion of Duratech Stock for UpSnap Stock - 459,209 The accompanying notes are an integral part of these financial statements. 4 Table of Contents UPSNAP, INC.F/K/A Duratech Group Inc.
